DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (12) in figures 1, 4, 7; (16) in figures 1, 4, 7; (22) in figure 1; (24) in figure 5; (26) in figures 1, 6, 10; and (27) in figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0001] of the specification needs to be updated to include, also, the U.S. Patent # for application 15/427,868.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
	Claims 1 and 8 recite “an object configured to pack meat in the container” and claim 4 recites “a member configured to contact meat in the container”, wherein specification defines “a plunger (10)” as a corresponding structure for the claimed generic placeholder of “object” and “member”.
	Claim 4 recites “a plurality of tools coupled to said base, configured in registration with said plurality of parallel orifices”, wherein specification defines “cutting blades” as corresponding structure for the claimed generic placeholder of “tools”.
	Claim 8 recites “a structure configured to retain therein meat”, wherein specification defines “a container” as a corresponding structure for the claimed generic placeholder of “structure”.
	Claim 8 recites “a plurality of tools … configured in registration with said plurality of parallel orifices”, wherein the specification defines “a plurality of spaced apart and parallel cutting blades”, as corresponding structure for the claimed “plurality of tools”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “a movement of said base causing each of said plurality of tools to be y introduced” which renders the claim vague and indefinite “y” refers to. Appropriate modification is required.
Claim 7 recites the limitation of “said first piece and second piece” in 1st line.  There is insufficient antecedent basis for this limitation in the claim. Even through prior to claim 7, claim 6 introduce “a first piece” and “a second piece”, claim 7 is dependent of claim 1 and claim 1 does not provide antecedent basis for such limitations. Does the claim 7 meant to be dependent of claim 6? Clarification is required.
Claim 8 recites the limitation of “said cutter base” in 10th line and the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim defines “a divider base” instead of “a cutter base”. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstone et al. (US 2,101,755)
As to claim 4, Rosenstone et al. (US ‘755) discloses a hamburger making apparatus comprising: a container (7, 8), configured to retain therein ground meat; a plunger (27) configured to pack meat in the container (7, 8); said : a plurality of parallel slots therein; a cutter comprising: a cutter base (17); a plurality of spaced apart and parallel cutting blades (15, 16) coupled to said cutter base (17), configured in registration with said plurality of parallel slots; and said cutter and said container configured in combination so that the plurality of cutting blades to be introduced into the container (7, 8) through a different one of the plurality of orifices when the container is filled with meat, and a plurality of individual meat portions are formed.
	As to claim 8, Rosenstone et al. (US ‘755) teach a hamburger making apparatus comprising: a container (7, 8) configured to retain therein meat; an plunger (27) configured to contact meat in the container (7, 8); said container (7, 8) comprising: a plurality of slots therein; a divider comprising: a divider base (17); a plurality of spaced apart and cutting members (15, 16) coupled to the divider base (17), configured in registration with the plurality of slots, so that each of said plurality of spaced apart and cutting members (15, 16) to be introduced into said container (7, 8) through a different one of the plurality of slots; the cutter and the structure configured in combination so that when the cutting members (15, 16) are inserted in the slots of the container (7, 8) when the container (7, 8) is filled with meat, a plurality of individual meat patties are formed; and wherein the plurality of spaced apart and cutting members (15, 16) are detachably coupled with said divider base (17).

    PNG
    media_image1.png
    374
    371
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    248
    325
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    175
    266
    media_image3.png
    Greyscale


Rosenstone et al. (US ‘755) disclose the plurality of cutting members (15, 16) are introducible to different one of the plurality of slots. However, the prior art is silent that the plurality of cutting members (15, 16) are introducible into a plurality of slots, together, with a movement of the cutter base (17), as claimed in claims 4 and 8.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the cutting structure of Rosenstone et al. (US ‘755) so that the plurality of cutting blades to be introducible into a plurality of slots, together, with a movement of the cutter base (17) in order to improve the workability of the apparatus to be capable of slicing the disposed ground meat within the container more efficiently which results in producing higher quality patties.
Further, as to claim 5, Rosenstone et al. (US ‘755) discloses the plurality of spaced apart and parallel cutting blades are each individually detachably coupled with said cutter base.
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over House (US 3,733,652).
House (US ‘652) discloses a hamburger making apparatus comprising: a container, configured to retain therein ground meat; a plunger (28) configured to pack meat in the container; said container comprising: a plurality of parallel slots therein; a cutter comprising: a cutter base (42); a plurality of spaced apart 4 and 8.

    PNG
    media_image4.png
    438
    423
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    215
    352
    media_image5.png
    Greyscale


House (US ‘652) disclose the plurality of cutting blades (16, 16) are introducible to different one of the plurality of slots. However, the prior art is silent that the plurality of cutting members (16, 16) are introducible into a plurality of slots, together, with a movement of the cutter base (42), as claimed in claims 4 and 8.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the cutting structure of House (US ‘652) so that the plurality of cutting blades to be introducible into a plurality of slots, together, with a movement of the cutter base (42) in order to improve the workability of the apparatus to be capable of slicing the disposed ground meat within the container more efficiently which results in producing higher quality patties.
Further, as to claim 5, House (US ‘652) discloses the plurality of spaced apart and parallel cutting blades are each individually detachably coupled with said cutter base.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstone et al. (US 2,101,755) in view of Hauser (US 8,029,265).
Rosenstone et al. (US ‘755) discloses a hamburger making apparatus comprising: a container (7, 8), configured to retain therein ground meat; a plunger (27) configured to pack meat in the container (7, 8); said container (7, 8) comprising: a plurality of parallel slots therein; a cutter comprising: a cutter base (17); a plurality of spaced apart and parallel cutting blades (15, 16) coupled to said cutter base (17), configured in registration with said plurality of parallel slots; and said cutter and said container configured in combination so that when said blades are inserted in said slots of said container when said container is filled with ground meat, a plurality of individual meat patties are formed, as claimed in claims 1 and 6.

    PNG
    media_image1.png
    374
    371
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    248
    325
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    175
    266
    media_image3.png
    Greyscale



Rosenstone et al. (US ‘755) disclose the plurality of cutting members (15, 16) are introducible to different one of the plurality of slots. However, the prior art is silent that the plurality of cutting members (15, 16) are introducible into a plurality of slots, together, with a movement of the cutter base (17), as claimed in claim 1.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the cutting structure of Rosenstone et al. (US ‘755) so that the plurality of cutting blades to be introducible into a plurality of slots, together, with a movement of the cutter base (17) in order to improve the workability of the apparatus to be capable of slicing the disposed ground meat within the container more efficiently which results in producing higher quality patties.
Further, Rosenstone et al. (US ‘755) fail to disclose the container is a hinged container, as claimed in claims 1 and 6.
In the analogous art, Hauser (US ‘265) discloses a burger making apparatus comprising a hinged container (430).

    PNG
    media_image6.png
    501
    450
    media_image6.png
    Greyscale

	As to claims 1 and 6, Hauser (US ‘265) teaches hinged container is a cylinder divided in a first piece and second piece with hinges coupling one side of each vertical piece to the other
As to claims 3 and 7, Hauser (US ‘265) discloses only one of the first piece and the second piece has the slots therein.
Therefore, it would have been obvious for one of ordinary skill in the art to form the disclosed container of Rosenstone et al. (US ‘755) to be a hinged container in order to improve the workability of the burger making apparatus so that the container can more effectively be cleaned and sanitized and also for the apparatus to more efficiently be disassembled, as suggested by Hauser (US ‘265).
As to claim 2, Rosenstone et al. (US ‘755) disclose the plurality of spaced apart and parallel cutting blades (15, 16) are each detachably coupled with the cutter base.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over House (US 3,733,652) in view of Hauser (US 8,029,265)
	House (US ‘652) discloses a hamburger making apparatus comprising: a container, configured to retain therein ground meat; a plunger (28) configured to pack meat in the container; said container comprising: a plurality of parallel slots therein; a cutter comprising: a cutter base (42); a plurality of spaced apart and parallel cutting blades (16, 16) coupled to said cutter base (42), configured in registration with said plurality of parallel slots; and said cutter and said container configured in combination so that when said blades are inserted in said slots of said container when said container is filled with ground meat, a plurality of individual meat patties are formed, as claimed in claims 1 and 10.

    PNG
    media_image4.png
    438
    423
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    215
    352
    media_image5.png
    Greyscale


House (US ‘652) disclose the plurality of cutting blades (16, 16) are introducible to different one of the plurality of slots. However, the prior art is silent that the plurality of cutting members (16, 16) are introducible into a plurality of slots, together, with a movement of the cutter base (42), as claimed in claims 4 and 8.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the cutting structure of House (US ‘652) so that the plurality of cutting blades to be introducible into a plurality of slots, in order to improve the workability of the apparatus to be capable of slicing the disposed ground meat within the container more efficiently which results in producing higher quality patties.
Further, Rosenstone et al. (US ‘755) fails to disclose the container is a hinged container, as claimed in claims 1 and 6.
In the analogous art, Hauser (US ‘265) discloses a burger making apparatus comprising a hinged container (430).
	As to claims 1 and 6, Hauser (US ‘265) teaches hinged container is a cylinder divided in a first piece and second piece with hinges coupling one side of each vertical piece to the other
Therefore, it would have been obvious for one of ordinary skill in the art to form the disclosed container of House (US ‘652) to be a hinged container in order to improve the workability of the burger making apparatus so that the container can more effectively be cleaned and sanitized and also for the apparatus to more efficiently be disassembled, as suggested by Hauser (US ‘265).
	Further, as to claim 2, House (US ‘652) discloses the plurality of spaced apart and parallel cutting blades are each individually detachably coupled with said cutter base.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-8 of U.S. Patent No. 10,849,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations, as claimed in claims 1-8 of the instant application, are very similar to the structural limitations, as claimed in claims 1-8 of U.S. Patent No. 10,849,329.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Volkl (US 6,390,799) and (US 6,645,063) disclose a cutting and calibrating device for dicing and stripping food, especially for portioning meat in cubes and slices, especially raw meat and comprising a moulding tube, a cutting grid fitted at the end of the molding tube.
W. L. Baxter (US 2,187,511) disclose a food molding machine which is relevant to the claimed structural limitations in the instant application.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        09/30/2021